Pee Curiam:
We are unable to see the relevancy of the question asked the witness Rogan. See first assignment. The object for which the judgment was given was immaterial. The learned judge committed no error in excluding it.
Nor do we perceive error in permitting the witness Hawlk,* to answer the question referred to in the second assignment. The plaintiff’s complaint was that the defendant company had reported that a judgment of 1360 had been entered against him, whereas it was only a verdict for that amount, and that by means thereof his credit had been injured. The answer of the witness was given upon cross-examination, and plainly shows-that he regarded a verdict as the equivalent of a judgment, so far as it affected the plaintiff’s credit. This was a good reason why the plaintiff should object to the question, but it would not have justified the court in excluding the answer.
We notice that the plaintiff’s paper-book contains no index as required by the Rules of Court. Had this defect been noticed when the case was called for argument, the book would have been suppressed. It has compelled the writer to waste valuable time in finding the testimony referred to, particularly as the name of the witness mentioned in the second assignment is printed differently in the appendix.
Judgment affirmed.

 In the assignment of error No. 2, the witness’s name was spelled “ Howell.” It should have been “ Hawlls.”